Citation Nr: 1613419	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  12-08 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a
September 2010 rating decision of the Winston-Salem, North Carolina, Regional
Office (RO) of the Department of Veterans Affairs (VA).

In March 2014, the case was remanded by the Board so that the Veteran could
attend a travel board hearing.

The Veteran testified before the undersigned at a March 2015 Travel Board hearing.  The hearing transcript is of record.  

In June 2015, the Board remanded the case again for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss is related to in-service noise exposure.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for bilateral sensorineural hearing loss.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Section 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Specific to claims for service connection, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  Any other form of hearing loss, such as conductive hearing loss, is not subject to service connection based upon continuity of symptomatology.  
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, in this case, the Veteran's claims of continuity of symptomatology have been considered and addressed.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Veteran contends that he developed bilateral hearing loss as a result of noise exposure during active duty in Vietnam.  Specifically, he has reported that while in Vietnam, he was practicing on the firing range when he was exposed to a 500 round burst of M-60 machine gun fire, with his head and right ear very close to the gun.  He also contends that he was not wearing hearing protection, and that his hearing loss gradually worsened over the years following his in-service noise exposure to the point that he had to eventually wear hearing aids.  See March 2010 statement from the Veteran.

Service treatment records show that a pre-induction examination in February 1965 showed normal hearing with whispered and spoken voice testing recorded as 15/15 in both ears.  He underwent an induction examination in January 1966, which noted "impairment of hearing."  However, the recorded audiometric findings were considered normal for VA compensation purposes.  Separation examination in October 1967 revealed normal audiometric findings for VA compensation purposes.  The Board notes that the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Furthermore, the Veteran's Form DD-214 shows that he served on active duty in Vietnam with a military occupational specialty (MOS) of 57H20 Cargo Handler.  Thus, the Board finds that the Veteran's reports of noise exposure are credible and consistent with the circumstances of his service, and the acoustic trauma is deemed to have occurred.  See 38 U.S.C.A. § 1154 (a), (b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  The Board notes that the RO has also conceded that the Veteran was subjected to noise exposure in service.  See September 2010 rating decision.

In support of his claim, the Veteran's wife testified that she recalled that the Veteran had slight hearing loss when they met in 1968 (approximately one year after his discharge in 1967).  The Veteran testified that he had mentioned his hearing loss to his private physician in approximately 1975.  See March 2015 Travel Board hearing transcript.

Private treatment records show that the Veteran was diagnosed with bilateral sensorineural hearing loss as early as 2005 and issued hearing aids.  At that time, he reported 33 years of occupational noise exposure in construction, and noise exposure in Vietnam.  The Veteran has reported that he wore hearing protection during his construction work.  See March 2012 VA Form 9.

The Veteran has also submitted a statement in support of his claim from private audiologist, B.M. of Boone Regional Ear, Nose & Throat.  In his statement, B.M. noted that the Veteran had long-standing hearing loss, and he purchased hearing aids in 2005.  It was also noted that the Veteran stated that his exposure to noise during military service (noise exposure on the range and in the sleeping quarters) caused his hearing problems.  B.M. noted that he had documented a symmetric mild to profound sensorineural hearing loss, which was much greater than presbycusis (age-related) averages.  He opined that it is at least as likely as not that the Veteran's noise exposure caused his hearing loss.  See February 2015 statement from B.M. of Boone Regional Ear, Nose & Throat.  

The Board has attempted to obtain a VA opinion in this case.  In this regard, the Veteran was afforded a VA examination in July 2010.  The examiner rendered an opinion that it was less likely than not that the Veteran's hearing loss was the result of acoustic trauma in service and more likely the result of his long history of construction work.  However, as the examiner did not address the Veteran's assertion of continuity of symptomatology since service, his report of wearing hearing protection while working construction, or his wife's testimony that she knew of the Veteran's hearing loss from the time she met him in 1968, one year after his discharge from service, the Board found the opinion to be inadequate for evaluation purposes.  See June 2015 Board remand.  

In accordance with the Board's June 2015 remand, the Veteran was afforded additional VA examinations in July 2015 and September 2015, conducted by the same examiner.  In her July 2015 report, the examiner opined that it is less likely as not that the Veteran's hearing loss is related to noise exposure on active duty.  Her rationale was that service treatment and/or DOD records indicate normal hearing at entrance and separation, with no significant shift in hearing thresholds greater than normal measurement variability during military service, and no objective evidence of any permanent auditory damage on active duty.  Hearing thresholds were symmetrical at separation, and there was no objective evidence of any auditory damage to the right ear.  In addition, there was no record of complaint or treatment of the claimed condition in the service records.  The examiner also stated that there is no evidence of hearing loss available prior to the Veteran's reports from 2010, and that the only evidence of a nexus between current hearing loss and the Veteran's military noise exposure is concession of noise exposure and the Veteran's report of onset, which is negated by the lack of objective evidence of permanent auditory damage on active duty.  With regard to the private audiologist's report, the examiner noted that the audiologist opined that noise exposure was the etiology of the Veteran's hearing loss, but not specifically military noise exposure.  She noted further that without a review of the medical records, no audiologist or physician can state that noise exposure on active duty for 22 months is the etiology of the Veteran's hearing loss and not civilian noise exposure in construction or recreational auto racing, etc.  Although excessive noise exposure on active duty is conceded, and there is no evidence to refute the Veteran's claim of acoustic trauma and perhaps a temporary threshold shift, there must be a nexus of permanent auditory damage on active duty to relate the current hearing loss to noise exposure on active duty.  The examiner noted further that the Institute of Medicine (2006) panel concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely".  

In her September 2015 report, the examiner noted that a civilian audio report of
2005 and 2006 from Boone ENT audiologist indicates bilateral mild to severe hearing loss.  However, she continued to note in the rationale for her negative opinion, that there was no evidence of hearing loss of record prior to the Veteran's 2010 reports.  The examiner also added that the testimony of the Veteran and his wife had been considered in her finding that the only subjective evidence of auditory damage on active duty is the conceded noise exposure and the Veteran's testimony.  However, the examiner concluded that the testimony of the Veteran and his wife is not evidence of etiology, but only of onset and current functional impact of the condition, and does not negate objective evidence or evidence in the medical records.  

The Board finds that the 2015 examiner's opinions are still inadequate, in that the examiner notes in both reports that there is no evidence of hearing loss available prior to the Veteran's reports from 2010.  As the Board notes above, private treatment records show that the Veteran was diagnosed with bilateral sensorineural hearing loss and issued hearing aids in 2005.  Although he reported at that time that he had been subjected to more than 25 years of occupational noise exposure while working in construction, he also reported that he was subjected to noise exposure during active duty in Vietnam, which was prior to his post-service work in construction.  Thus, the 2015 VA examiner's opinions were based on inaccurate facts and are therefore, inadequate upon which to base an appellate decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (a medical opinion is adequate where it is based upon the Veteran's medical history, examinations, and also describes the disability in sufficient detail); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).

As noted above, there is no evidence of hearing loss for VA compensation purposes in service.  However, the Board's inquiry does not end there.  As noted above, the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection is possible for a disability first identified after service.  
38 C.F.R. § 3.303(d).

Hearing loss is manifested by symptoms that the Veteran is competent to report.  The Veteran has consistently reported in statements and on VA examination that he was exposed to noise during active duty in Vietnam.  Therefore, the Board finds the Veteran's reports credible.  He has also provided competent evidence of a continuity of symptomatology.  Moreover, while the private audiologist's 2010 opinion as to nexus is not perfect, in that he did not specifically state that the Veteran's hearing loss was related to military noise exposure, the only noise exposure reported by the Veteran at that time was military noise exposure.  Therefore, weighing the positive and negative evidence, the Board finds that the evidence is at least in equipoise.  Thus, resolving reasonable doubt in the appellant's favor, the claim is granted.  
38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for bilateral sensorineural hearing loss is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


